DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Regarding 35 USC 112 (b), applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.  Applicant states the "current scheduling ratios" is recited in a manner that does not presuppose antecedent basis. The "current scheduling ratios" are not identical to the "predetermined scheduling ratios" also recited in the claims. Since the plurality of current scheduling ratios (CSRs) are not associated with received scheduling ratio set comprising a plurality of predetermined scheduling ratios, the examiner is unclear what are the current scheduling ratios and the how the method determines the current scheduling ratios (See 112(b) rejection b).  

Examiner note: Examiner called applicant’s representative number of times to address indefinite issue.  




Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner cannot determine the scope of a plurality of current scheduling ratios, thus, the limitation “determining a plurality of current scheduling ratios (CSRs) for the plurality of non-GBR QCIs” is indefinite.  The examiner is unsure how current scheduling ratios are different from predetermined scheduling ratios.   Are the plurality of current scheduling ratios used for dividing the physical resource among a plurality of non-GBR QCI similar to a plurality of predetermined scheduling ratios?  Applicant’s original disclosure states equation 2 for determining CSR by using a variable TRS (see paragraphs 50-52), without explaining how the system/method determines the TRS.  Thus, the scope is unclear in claims 1-7, 9-13, 16-23.  

For the reasons stated above, the claims 1/6/9/13/21 and their dependents are rejected under 112 (b). 

Allowable Subject Matter




Claims 1-7, 9-14, and 16-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419